
	
		One Hundred Twelfth Congress of the United States of
		  America
		1st SessionBegun and held at the City of Washington on Wednesday, the fifth
		day of January, two thousand and eleven
		S. 990
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To provide for an additional temporary
		  extension of programs under the Small Business Act and the Small Business
		  Investment Act of 1958, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 PATRIOT Sunsets Extension Act of
			 2011.
		2.Sunset extensions
			(a)USA PATRIOT Improvement and Reauthorization
			 Act of 2005Section 102(b)(1)
			 of the USA PATRIOT Improvement and Reauthorization Act of 2005 (Public Law
			 109–177; 50 U.S.C. 1805 note, 50 U.S.C. 1861 note, and 50 U.S.C. 1862 note) is
			 amended by striking May 27, 2011 and inserting June 1,
			 2015.
			(b)Intelligence Reform and Terrorism
			 Prevention Act of 2004Section 6001(b)(1) of the Intelligence
			 Reform and Terrorism Prevention Act of 2004 (Public Law 108–458; 50 U.S.C. 1801
			 note) is amended by striking May 27, 2011 and inserting
			 June 1, 2015.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
